DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Amendment filed January 13, 2021 has been entered. Claims 1-7 and 9-31 are pending. Claims 1, 9, 11, 24, and 27 have been amended. Claims 17-22 are withdrawn as being directed to a non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "laying a plurality of staves of the fluid container" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the fluid container has not been positively recited to contain a plurality of staves. It is suggested 
Claim 15 is indefinite as it recites “The method of claim 1 further comprising: cutting at least one stave”, however, it is not clear where the stave is coming from. Claim 12 recites that the staves are of the fluid container, but claim 15 does not. There is insufficient antecedent basis for this limitation in the claim as the fluid container has not been positively recited to contain at least one stave. Claim 15 depends from claim 1, which only recites a fluid container and does not mention a stave of the fluid container, and therefore it is not clear what the stave is or where it comes from in claim 15.
Claim 31 recites the limitation "the infusion pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim as claim 31 depends from claim 24 and infusion pressure is not recited until claim 25. 
Claims 13-14 and 16 are included as they depend from claims 12 and 15.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seltzer (US Patent No. 686,772; Nov. 19, 1901).
Regarding claim 1, Seltzer discloses a method of reconditioning a fluid container (e.g. barrel having a pore, cell or fiber) comprising 
heating the fluid container using steam to maintain a temperature of the interior for a select time, 
sealing the interior of the fluid container wherein the container comprises a body have a lid surface, a bottom surface and at least one side to enclose the interior of the container (page 1 lines 45-60). 

While, Seltzer discloses withdrawing a working fluid via vacuum pressure in the container, Seltzer teaches directly applying vacuum pressure and fails to teach that the vacuum pressure is created due to cooling.
However, the examiner notes that applying a vacuum to the interior of the container to draw the steam through would necessarily cause the temperature in the interior of the container to drop because of the heat that water takes with it when it evaporates from a surface. 
Therefore, absent a recitation of the magnitude of the temperature drop, Seltzer is considered to teach cooling the fluid container.
Regarding claim 2, Seltzer further teaches that fluid drawn to the interior surface is vaporized (page 1 lines 55-60).
Regarding claim 3, Seltzer teaches that the all the holes in the barrel are sealed (e.g. stopped). The claims do not recited what the specialized stopper is and therefore any stopper is considered to meet the claimed limitation.
Regarding claim 4, Seltzer further teaches that stopper is a tube and is therefore adapted for passing at least one of the working fluid and an infusion agent. 
Regarding claims 5-7, as described above, Seltzer discloses withdrawing and draining fluid from within the barrel, wherein the alcohol vaporizes and air is withdrawn from the container by use of suction. 
Such withdrawal is considered to aid in drying the interior of the barrel and further the barrel would need to be unsealed in order to drain the fluid.
Regarding claim 23, as stated above Seltzer discloses using steam to heating the interior of the barrel and draw out the alcohol followed by cooling. Seltzer, however, fails to specifically disclose the processing parameters, such as the temperature of the steam, the heating and cooling times, as well as the cooling vacuum pressure. 
The examiner notes that such processing conditions would have been obvious to one of ordinary skill in the art to vary through routine experimentation, which is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, as Seltzer generally discloses that claimed process, the claimed temperature, times, and pressure are merely obvious variants over the prior art absent a showing of criticality. 

Claims 9-11 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Seltzer (US Patent No. 686,772; Nov. 19, 1901) as applied to claim 1 above, and further in view of Sullivan (US Patent No. 5,481,960; Jan. 9, 1996).
Regarding claims 9-11, Seltzer discloses the method as described above, but fails to teach infusing an infusion agent into the barrel or that withdrawing the fluid occurs after the cooling step. 
As stated above, the examiner notes that applying a vacuum to the interior of the container to draw the steam through would necessarily cause the temperature in the interior of the container to drop because of the heat that water takes with it when it evaporates from a surface. 
Therefore, Seltzer teaches that the cooling and withdrawing of fluid occur at the same time. With respect to the claimed limitation that withdrawing occurs after the cooling step, the examiner notes that the order of processing steps is obvious to one of ordinary skill in the art absent a showing that the order produced new or unexpected results over the prior art. Both the claimed invention and the method of Seltzer are directed towards creating a vacuum to withdrawn fluid from the pore of the interior of a fluid container, and therefore withdrawing after cooling is merely an obvious variant over the prior art. 
With respect to the infusing step, Sullivan discloses an infusion tube for wine barrels wherein an infusion agent is inserted into the barrel and the barrel is sealed to allow infusion of oak (e.g. natural flavoring) into the wine barrel (col 2 lines 35-55). Sullivan does not specifically disclose that the infusing occurs into a pore, cell or fiber of the barrel, however, the infuser is 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to infuse the barrel of Seltzer with an infusing agent. Sullivan discloses that the infusion gives the wine flavor and therefore it would have been obvious to infuse the barrel of Seltzer if a flavor of wine was desired. As Seltzer discloses that alcohol is contained in the pores of a barrel as it is withdrawn from the pores, further infusing the barrel of Seltzer would necessarily have the infusing agent in a pore of the barrel.
Regarding claims 24-26, Seltzer discloses a method of reconditioning a fluid container (e.g. barrel) comprising sealing the interior of the fluid container wherein the container comprises a body have a lid surface, a bottom surface and at least one side to enclose the interior of the container (page 1 lines 45-60). 
Seltzer further teaches that the steam enters the pores of the barrel to withdrawing a working fluid from the interior of the body of the container, therefore from a pore, cell or fiber of the interior of the container, to a select vacuum pressure in the interior of the container (page 1 lines 65-80). As Seltzer discloses that the steam enters the pores of the barrel, Seltzer discloses that at least some of the heating fluid is passed into the interior of the container. 
With respect to adding an infusion agent, Seltzer discloses that water permeates through the barrel to drive out the alcohol in the wine barrel. If the water is driving out the alcohol it must be making it into the interior of the container and is therefore considered to be the infusion agent.  With respect to maintaining the interior for a select 
Additionally, Sullivan discloses an infusion tube for wine barrels wherein an infusion agent is inserted into the barrel and the barrel is sealed to allow infusion of oak (e.g. natural flavoring) into the wine barrel (col 2 lines 35-55). Sullivan does not specifically disclose that the infusing occurs into a pore, cell or fiber of the barrel, however, the infuser is inserted into the wine barrel and the wine barrel sealed and therefore some degree of infusion would seep into the wood of the wine barrel.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to infuse the barrel of Seltzer with an infusing agent. Sullivan discloses that the infusion gives the wine flavor and therefore it would have been obvious to infuse the barrel of Seltzer if a flavor of wine was desired. As Seltzer discloses that alcohol is contained in the pores of a barrel as it is withdrawn from the pores, further infusing the barrel of Seltzer would necessarily have the infusing agent in a pore of the barrel.
Regarding claim 27, Seltzer further discloses a method of reconditioning a fluid container (e.g. barrel) comprising 
heating (e.g. applying steam) the fluid container to maintain a temperature of the interior for a select time, 
sealing the interior of the fluid container wherein the container comprises a body have a lid surface, a bottom surface and at least one side to enclose the interior of the container (page 1 lines 45-60). 

While, Seltzer discloses withdrawing a working fluid via vacuum pressure in the container, Seltzer teaches directly applying vacuum pressure and fails to teach that the vacuum pressure is created due to cooling.
However, the examiner notes that applying a vacuum to the interior of the container to draw the steam through would necessarily cause the temperature in the interior of the container to drop because of the heat that water takes with it when it evaporates from a surface. 
Therefore, absent a recitation of the magnitude of the temperature drop, Seltzer is considered to teach cooling the fluid container.
Seltzer discloses withdrawing and draining fluid from within the barrel, wherein the alcohol vaporizes and air is withdrawn from the container by use of suction. 
Regarding claim 28, With respect to the amount of infusion agent added, it would have been obvious to vary the amount depending on the desired amount of infusion within the container.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Regarding claims 29 and 30, as stated above, Sullivan discloses an infusion tube for wine barrels wherein an infusion agent is inserted into the barrel and the barrel is sealed to allow infusion of oak (e.g. natural flavoring) into the wine barrel (col 2 lines 35-55).
The prior art discloses that the barrels are for wine and therefore adding an infusion agent followed by wine (e.g. ethanol-based liquid) would have been obvious to one of ordinary skill in the art.
Regarding claim 31, Seltzer further teaches withdrawing a working fluid (e.g. air) from the interior of the body of the container to a select vacuum pressure in the interior of the container (page 1 lines 65-80).
With respect to the infusion pressure and time duration it would have been obvious to vary such parameters depending on the desired rate and amount of infusion within the container.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seltzer (US Patent No. 686,772; Nov. 19, 1901) as applied to claim 1 above, and further in view of Warren (US Patent No. 6,898,834 B1; May 31, 2005).
Regarding claims 12-13, Seltzer discloses the method as described above, but fails to teach the fluid container being in a plurality of staves and further treating the staves.
Warren discloses a barrel stave reclaim wherein staves from a wine barrel are placed in two layers facing downwards and treated under heat and pressure to straighten, or flatten, them (See Figures; col 2 lines 1-25; col 3 lines 9-45). Warren does not specifically disclose cooling the staves after heating, however, it would have been obvious to do so in order to ensure the staves are at a temperature safe for handling. 
It would have been obvious to use the method of Seltzer to reclaim straightened staves as Warren teaches that it is known in the art. Staves are pieces of a barrel and therefore as Seltzer discloses reclaiming a full barrel, it also would have been obvious to reclaim pieces of the barrel according to the method taught by Warren.
Regarding claims 14 and 16, Warren discloses laying the first stave on a base structure (e.g. a conveyor) (col 3 line 10). Warren does not specifically disclose a separator between the first and second layer, however, it would have been obvious to include one so as to prevent damage of the staves. 
Regarding claim 15, Warren further teaches cutting the staves to form two staves and planning the rough surfaces to create smooth surfaces (col 2 lines 43-62).


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive.
Applicant argues that Seltzer fails to teach or suggest flowing a heating fluid through the interior of the container as Seltzer teaches subjecting the barrels to steam on the outside only. Applicant further states that Seltzer teaches away from the instant invention. 
This is not found persuasive as Seltzer teaches that the steam enters the pores of the barrel to withdrawing a working fluid from the interior of the body of the container, therefore from a pore, cell or fiber of the interior of the container, to a select vacuum pressure in the interior of the container (page 1 lines 65-80). As Seltzer discloses that the steam enters the pores of the barrel, Seltzer discloses that at least some of the heating fluid is supplied into the interior of the container. 
Applicant does not specify any amount of fluid that is required to enter the interior of the container or that the fluid only enters into the interior of the container through a hole, and therefore, as Seltzer discloses that the steam enters the pore of the container, Seltzer teaches that the fluid passes into the interior of the container. 
Regarding applicant’s arguments that the withdrawing step occurs after the cooling step, the examiner notes that Seltzer teaches applying a vacuum to the interior of the container to draw the steam through which would necessarily cause the temperature in the interior of the container to drop because of the heat that water takes with it when it evaporates from a surface. 
Therefore, Seltzer teaches that the cooling and withdrawing of fluid occur at the same time. With respect to the claimed limitation that withdrawing occurs after the cooling step, the examiner notes that the order of processing steps is obvious to one of ordinary skill in the art absent a showing that the order produced new or unexpected results over the prior art. Both the claimed invention and the method of Seltzer are directed towards creating a vacuum to withdrawn fluid from the pore of the interior of a fluid container, and therefore withdrawing after cooling is merely an obvious variant over the prior art. 
Applicant has not presented any substantial arguments with respect to the dependent claims and therefore applicant’s arguments on pages 15-19 are not found persuasive for the same reasons as stated above. 
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE A COX/Examiner, Art Unit 1791